Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-12, 17-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device package comprising:
“a third electronic component disposed on the second portion of the first surface of the first substrate;
a shielding element disposed between the first electronic component and the second electronic component, the shielding element configured to block electromagnetic radiation therebetween; and
a second package body disposed between the first substrate and the second substrate, the second package body covering the first electronic component, the second electronic component, and the shielding element”.

Claims 2-4, 6, 8-10 depend from claim 1, and therefore, are allowed got the same reason as claim 1.

Regarding claim 7: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device package comprising:
“a fourth electronic component disposed on the second substrate:
an optical device disposed on the second substrate and side by side with the fourth electronic component,
a first compartment shield disposed on the second substrate and between the fourth electronic component and the optical device; and
a second package body disposed on the second substrate, wherein the second package body covers the fourth electronic component, the optical device and the first compartment shield and exposes a top surface of the first compartment shield and an upper portion of the optical device”.

Regarding claim 11: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device package comprising
“a third substrate disposed over a surface of the first substrate facing away from the second substrate;
a fourth electronic component disposed on a surface of the third substrate facing the second surface of the first substrate; and
an interposer disposed between the first substrate and the third substrate, the interposer having a dielectric layer and a through via penetrating the dielectric layer and electrically connected to the first substrate and the third substrate”.


Regarding claim 17: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device package comprising
“a second carrier disposed on the second surface of the first carrier, the second carrier having a first surface and a second surface opposite to the first surface;
a first interposer disposed between the first carrier and the second carrier; a plurality of first electronic components disposed between the first carrier and the second carrier; and a plurality of second electronic components disposed on the second surface of the second carrier;
wherein the first encapsulant further covers a portion of the first electronic components and exposes a portion of the second carrier”.

Claims 18 and 20 depend from claim 17, and therefore, are allowed for the same reason as claim 17.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826